DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 Oct, 2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of group I (protein hydrolysate) in the reply filed on 16 Sept, 2019 is acknowledged.

Claims Status
Claims 1, 2, 4-8, 11-16, 18, 20, 21, and 24 are pending.
Claim 1 has been amended.
Claim 24 has been withdrawn from consideration due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-8, 11-16, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Food Sci. Technol. Res. (2002) 8(3) p200-206) in view of the sales page for krill hydrolysate from Feed Stimulants (https://web.archive.org/web/20160316091513/https://www.feedstim.com/liquids-oils/liquid-krill-amino-compound-127.html, available online March 2016), Park et al (J. Aquat. Food Prod. Tech. (2016) 25(8) p1266-1277), Chi et al (World J. Fish Marine Sci. (2013) 5(3) p275-281), Wang et al (J. Agric. Food Chem. (2011) 59 p6108-6112), and Gigliotti (Thesis, Division of Animal and Nutritional Sciences, West Virginia University (2007)) with evidentiary support from the machine translation of JP 4703950 (2011) and the metabolomics web page for trimethylamine N-oxide (http://www.t3db.ca/toxins/T3D4164, downloaded 9 Dec, 2019).

	Zhang et al discuss the effect of krill protein hydrolysate on fish myofibrils during freezing (title).  The material was prepared by repeated washing of the whole krill, homogenization, hydrolysis, filtration, the lipids removed,  then desalted at pH 1 and 7 with an Asahi Kasei G3 desalting apparatus, followed by spray drying (p200, 2nd column, 4th paragraph, continues to p201).  As evidenced by the machine translation of JP4703950, the device th page, paragraph 20), a variant of nanofiltration, which should remove most ions smaller than the membrane cutoff used.  The trimethyl amine oxide has a pKa of 4.7, as evidenced by the metabolomics web page, so would be mostly removed in the pH 1 desalting as well.  This material was 86.16% protein on a dry weight basis (table 1, p202, 1st column, top of page) and has a His concentration of 2.4/.8616-2.8 g/100g protein on a dry basis.  Note that purity, by itself, is not a patentable distinction (MPEP 2144.04(VII)), so this renders the limitation of at least 89% pure obvious.  While the reference does not specify the fat level of the material, there is a lipid removal step, which would reasonably be expected to remove almost all of it, rendering claims 1 and 15 obvious.  The material was desalted at pH 1 and 7, which would be expected to remove most of the ions (note that amines are ions at pH 1, and TMAO has a pKa of 4.7, note the metabolomics web page for this compound), and volatiles not removed then would be greatly reduced during spray drying, rendering obvious claims 2-10.  The material was dried, which would reasonably meet the limitations of claim 16.  The material was filtered, which would remove all non-soluble material, so the resulting material renders obvious claims 20 and 21.  There is no reason to think that the proteins will absorb significantly at 590 nm (orange if absorbed) – if the orange material is water soluble, it will be washed away in the initial washes, if it is lipid soluble, it will be removed with the lipids, and if it is insoluble, it will be removed at the filtration step – rendering obvious claim 18.
	The difference between this reference and the remaining instant claims is that this reference teaches a different amount of amino acids in the hydrolyzed proteins than claimed by applicants.
	However, the amino acid ratios in the proteins of krill vary greatly from batch to batch.  The Feed Stimulants sales page, Park et al, Chi et al, Gigliotti et al, and Zhang et al all discuss the amino acid ratios of whole krill.  Normalized to % by weight, these references give percentages as follows:

    PNG
    media_image1.png
    421
    465
    media_image1.png
    Greyscale


Gigliotti and Wang et al look at the proteins extracted from krill using basic solutions (pH 11), which give similar numbers, within the variability shown by the feed stimulants sales page, Park et al, Chi et al, Gigliotti for whole protein, and Zhang et al:

    PNG
    media_image2.png
    382
    273
    media_image2.png
    Greyscale

The data on the Feed Stimulants web page is on the third page, for Park et al, the data is from table 2, p1270, bottom of page, for Chi et al, table 1, p276, 2nd column, top of page, for Gigliotti, table 2, p38 and 39, for Zhang et al, table 1, p202, 1st column, top of page, for Wang et al, table 4, p6111, 2nd column, top of page.  This indicates that the differences in the various AA prevalence between Zhang et al and the instant claims is merely the natural variability between batches.  Given that the courts have ruled that differences in concentration are not sufficient to lend patentability to subject matter encompassed by the prior art absent secondary considerations (MPEP 2144.05(II)(A)), this is not considered a patentable distinction, rendering obvious claims 11-14.
response to applicant’s arguments:
	Applicants argue that purity renders their invention patentable, that the addition of HCl and NaOH would violate the limitation of salt concentration, and that polar lipids, due to their tendency to emulsify, would ensure that removal of a lipid bilayer would “remove a substantial portion of lipids.”
Applicant's arguments filed 21 Oct, 2021 have been fully considered but they are not persuasive.


Applicants further argue that the addition of HCl and NaOH would violate the limitation of NaCl concentration.  There are two issues with this argument.  The first is that there is a desalting step after all the pH adjustment, which would remove much of the salt resulting from the reaction of HCl and NaOH.  The second is that the amounts added do not appear to be large enough to violate the limitation (which places a maximum of 4g/100g dry matter).  There is a pH adjustment to pH 1 with HCl, followed by a pH adjustment with NaOH to pH 7.  If we assume a concentration of 1 g/mL, this will require the addition of 0.01 mole of HCl to adjust to pH 1 (from pH 7) followed by 0.01 mole of NaOH.  NaCl, has a MW of 58; 0.01 mole of NaCl added to 100 g of hydrosyate – that is, 0.5 gram.  In other words, under a very reasonable set of assumptions, even if there is no desalting step, the amount of salt produced by the pH modification is too small to violate the claim limitation.
Finally, applicants argue polar lipids emulsification will cause removal of a substantial amount of lipids.  It is not clear how this would overcome the rejection; the idea behind the separation step is to remove the lipids.  The material could not have been emulsified at that step; if it was, it would not have separated into a lipid and a non-lipid layer – lack of separation is what is meant by emulsification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-8, 11-16, 18, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10 of U.S. Patent No. 10,456,412 in view of Zhang et al (Food Sci. Technol. Res. (2002) 8(3) p200-206). 

Competing claim 1 describes a process of delipidation of krill hydrolysate or krill meal.  Competing claim 4 specifies the moisture content of the material extracted at relatively low levels, which, shows that the material was dried.  Given that differences in concentration are not a patentable distinction, this is pertinent to claims of low water concentration.  Competing claim 10 specifies that the extracted lipids contain the astaxanthin esters.
The difference between this reference and the remaining claims is that the reference doesn’t specify the properties of the hydrolyzed krill.
Zhang et al discuss the effect of krill protein hydrolysate on fish myofibrils during freezing (title).  The material was prepared by repeated washing of the whole krill, homogenization, hydrolysis, filtration, the lipids removed,  then desalted at pH 1 and 7 with an Asahi Kasei G3 desalting apparatus, followed by spray drying (p200, 2nd column, 4th paragraph, continues to p201).  Note that, as evidenced by the machine translation of JP4703950, the device used for desalting works by electrodialysis (4th page, paragraph 20), which should remove most ions smaller than the membrane cutoff used (i.e. is a variant of nanofiltration).  This material was 86.16% protein on a st column, top of page) and has a His concentration of 2.4/.8616-2.8 g/100g protein on a dry basis.  The material was desalted at pH 1 and 7, which would be expected to remove most of the ions (note that amines are ions at pH 1, and TMAO has a pKa of 4.7, note the metabolomics web page for this compound), and volatiles not removed then would be greatly reduced during spray drying.  The material was dried.  The various amines would be removed, which would reasonably remove all fishy flavors.  The material was filtered, which would remove all non-soluble material.  The material proved capable of reducing denaturization of myofibrils during freezing (abstract), and the hydrolysates are useful for food (p200, 2nd column, 1st paragraph).
Therefore, it would be obvious to use the material of Zhang et al in the starting material of the instant claims, as the hydrolysate remaining would be expected to have beneficial properties and be useful as food.  As defatted hydrolyzed protein products are well known in the art, an artisan in this field would attempt this process with a reasonable expectation of success.
response to applicant’s arguments:
Applicants argue that the competing claims, combined with Zhang et al, fail to meet the claim limitations.
Applicant's arguments filed 21 Oct, 2021 have been fully considered but they are not persuasive.

Applicants have not pointed out any claim limitation that is not met, or provided any explanation of why the combination does not meet the claim limitations.  Without such an explanation, applicant’s argument is little more than a statement that they do not agree with the rejection.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658